Citation Nr: 0913701	
Decision Date: 04/13/09    Archive Date: 04/21/09

DOCKET NO.  07-24 224	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUES

1.  Entitlement to service connection for a skin disability, 
including as due to exposure to ionizing radiation.

2.  Entitlement to service connection for hearing loss.

3.  Entitlement to service connection for post-traumatic 
stress disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Fleming, Associate Counsel


INTRODUCTION

The Veteran had active military service from October 1960 to 
October 1964.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2006 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Salt Lake City, Utah.  In that decision, the RO denied the 
Veteran's claims for service connection for a skin 
disability, hearing loss, and post-traumatic stress disorder.

The Veteran testified before the undersigned Veterans Law 
Judge at a hearing at the RO in March 2008.  A transcript of 
the hearing has been associated with the Veteran's claims 
file.

The decision below addresses the Veteran's claim of service 
connection for a skin disability.  Consideration of the 
remaining claims on appeal is deferred pending completion of 
the development sought in the remand that follows the 
decision.


FINDINGS OF FACT

1. The Veteran did not participate in a radiation-risk 
activity as defined by 38 C.F.R. § 3.309(d) (2008).

2. The competent medical evidence does not relate any current 
skin disability to military service, to include any in-
service exposure to ionizing radiation.



CONCLUSION OF LAW

The Veteran does not have a skin disability that is the 
result of disease or injury incurred in or aggravated during 
active military service.  38 U.S.C.A. §§ 1101, 1110, 1131, 
1112, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.304, 3.309, 3.311 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

At the outset, the Board notes the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2008).  
To implement the provisions of the law, VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2008).  The VCAA and its implementing regulations 
include, upon the submission of a substantially complete 
application for benefits, an enhanced duty on the part of VA 
to notify a claimant of the information and evidence needed 
to substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they 
define the obligation of VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159(c).  

In this case, the Board finds that all notification and 
development action needed to render a decision has been 
accomplished.  

In this respect, through an October 2006 notice letter, the 
Veteran received notice of the information and evidence 
needed to substantiate his claim.  Thereafter, the Veteran 
was afforded the opportunity to respond.  Hence, the Board 
finds that the Veteran has been afforded ample opportunity to 
submit information and/or evidence needed to substantiate his 
claim.  

The Board also finds that the October 2006 notice letter 
satisfies the statutory and regulatory requirement that VA 
notify a claimant what evidence, if any, will be obtained by 
the claimant and which evidence, if any, will be retrieved by 
VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b)).  In those letters, the RO also 
notified the Veteran that VA was required to make reasonable 
efforts to obtain medical records, employment records, or 
records from other Federal agencies.  The RO also requested 
that the Veteran identify any medical providers from whom he 
wanted the RO to obtain and consider evidence.  

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  See 
Pelegrini v. Principi, 18 Vet. App. 112, 121 (2004).  See 
also Notice and Assistance Requirements and Technical 
Correction, 73 Fed. Reg. 23,353 (Apr. 30, 2008) (to be 
codified at 38 C.F.R. § 3.159) (removing the prior 
requirement that VA specifically ask the claimant to provide 
any pertinent evidence in his possession).  These 
requirements were met by the aforementioned October 2006 
letter.

The Court issued a decision in Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 
F.3d 1311 (Fed. Cir. 2007), which held that the VCAA notice 
must provide notice regarding the evidence necessary to 
establish an effective date and disability rating. In the 
instant appeal, the Veteran was provided notice in the 
October 2006 notice letter regarding both the assignment of 
disability ratings and the type of evidence necessary to 
establish an effective date.  He was then given opportunity 
to respond before the RO's December 2006 adjudication of his 
claim.  Nothing about the evidence or any response to the 
RO's notification suggests that the case must be re-
adjudicated ab initio to satisfy the requirements of the 
VCAA.  

The Board also points out that there is no indication that 
any additional action is needed to comply with the duty to 
assist in connection with the claim on appeal.  Here, the 
Veteran's service treatment records are associated with the 
claims file, as are records of medical care the Veteran has 
received from both private and VA treatment providers since 
his separation from service. Otherwise, neither the Veteran 
nor his representative has alleged that there are any 
outstanding medical records probative of his claim that need 
to be obtained.

The Board is aware that no VA examination was provided to the 
Veteran in conjunction with his skin disability claim but 
notes that the evidence of record does not call for one.  See 
38 C.F.R. § 3.159(c)(4) (2008).  VA has a duty to provide an 
examination when the record lacks evidence to decide the 
Veteran's claim and there is evidence of:  (1) a current 
disability; (2) an in-service event, injury, or disease; and 
(3) some indication that the claimed disability may be 
associated with the established event, injury, or disease.  
Id.  Here, as stated in more detail in the analysis section 
below, the evidence shows that the Veteran has been treated 
for benign skin lesions.  The information and evidence of 
record, however, does not establish that a related event, 
injury, or disease occurred in service.  There is no 
suggestion by competent authority that such lesions are 
radiogenic.  A medical examination would not likely aid in 
substantiating the claim.  Duenas v. Principi, 18 Vet. App. 
512, 517 (2004).  See also McLendon v. Nicholson, 20 Vet. 
App. 79, 84- 86 (2006) (with no indication that a disability 
or persistent or recurrent symptoms of a disability may be 
associated with service or another service-connected 
disability, claim may be denied where claimant's submissions 
are insufficient to grant benefits or trigger duty to 
assist).  In the present case, there is nothing in the 
record, other than the Veteran's claim for benefits, to 
indicate that any current skin disability resulted from 
exposure to ionizing radiation or otherwise  developed as a 
result of military service.  As the Veteran is not competent 
to diagnose or provide medical nexus evidence, see Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992), an examination is not 
required.  The Board thus concludes that VA has no duty to 
assist that was unmet. 

Under these circumstances, the Board finds that VA has 
complied with all duties to notify and assist required under 
38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.  


II.  Analysis

Service connection for conditions claimed to be due to 
exposure to ionizing radiation in service can be established 
in any of three different ways.  See Hilkert v. West, 12 Vet. 
App. 145 (1999); aff'd, 232 F.3d 908 (Fed. Cir. 2000); 
McGuire v. West, 11 Vet. App. 274, 277 (1998); Hardin v. 
West, 11 Vet. App. 74, 77 (1998); Davis v. Brown, 10 Vet. 
App. 209, 211 (1997); Rucker v. Brown, 10 Vet. App. 67, 71 
(1997).  First, there are diseases that are presumptively 
service connected in "radiation-exposed Veterans" under 38 
U.S.C.A. § 1112(c) (2007) and 38 C.F.R. § 3.309(d) (2008).  
Second, service connection can be established under 38 C.F.R. 
§ 3.303(d) (2008) with the assistance of the procedural 
advantages prescribed in 38 C.F.R. § 3.311 (2008), if the 
condition at issue is a radiogenic disease.  Third, direct 
service connection can be established under 38 C.F.R. § 
3.303(d) by showing that the disease was incurred during or 
aggravated by service without regard to the statutory 
presumptions.  See Combee v. Brown, 34 F.3d 1039, 1043-44 
(Fed. Cir. 1994).  Under Combee, VA must not only determine 
whether a Veteran has a disability recognized by VA as being 
etiologically related to exposure to ionizing radiation, but 
must also determine whether the disability is otherwise the 
result of in-service exposure.  In other words, the fact that 
the requirements of a presumptive regulation are not met does 
not in and of itself preclude a claimant from establishing 
service connection by way of proof of actual direct causation 
of current disease by in-service exposure.

Diseases presumptively service connected for radiation-
exposed Veterans under the provisions of 38 U.S.C.A. § 
1112(c) and 38 C.F.R. § 3.309(d)(2) are:  leukemia (other 
than chronic lymphocytic leukemia), cancer of the thyroid, 
cancer of the breast, cancer of the pharynx, cancer of the 
esophagus, cancer of the stomach, cancer of the small 
intestine, cancer of the pancreas, multiple myeloma, 
lymphomas (except Hodgkin's disease), cancer of the bile 
ducts, cancer of the gall bladder, primary liver cancer 
(except if cirrhosis or hepatitis B is indicated), cancer of 
the salivary glands, cancer of the urinary tract, bronchiolo-
alveolar carcinoma, cancer of the bone, cancer of the brain, 
cancer of the colon, cancer of the lung, and cancer of the 
ovary.  38 U.S.C.A. § 1112(c)(2); 38 C.F.R. § 3.309(d).

A "radiation-exposed Veteran" is defined by 38 C.F.R. § 
3.309(d)(3) as a Veteran who, while serving on active duty or 
on active duty for training or inactive duty training, 
participated in a "radiation-risk activity."  A 
"radiation-risk activity" is defined to mean onsite 
participation in a test involving the atmospheric detonation 
of a nuclear device; the occupation of Hiroshima, Japan, or 
Nagasaki, Japan, by United States forces during the period 
beginning on August 6, 1945, and ending on July 1, 1946; 
internment as a prisoner of war (or service on active duty in 
Japan immediately following such internment) during World War 
II that resulted in an opportunity for exposure to ionizing 
radiation comparable to that of the United States 
occupational forces in Hiroshima or Nagasaki during the 
period from August 6, 1945, through July 1, 1946.  See 38 
C.F.R. § 3.309(b)(i), (ii).  Radiation-risk activities also 
include certain service at gaseous diffusion plants in 
Paducah, Kentucky; Portsmouth, Ohio; an area identified as 
K25 at Oak Ridge, Tennessee; certain service on Amchitka 
Island, Alaska; or service, if performed as an employee of 
the Department of Energy, that would qualify the claimant for 
inclusion as a member of the Special Exposure Cohort under 
Section 3621(14) of the Energy Employees Occupational Illness 
Compensation Program Act of 2000.  Id.

The term "onsite participation" is defined to mean:  (a) 
During the official operation period of an atmospheric 
nuclear test, presence at the test site, or performance of 
official military duties in connection with ships, aircraft 
or other equipment used in direct support of the nuclear 
test; (b) During the six-month period following the official 
operational period of an atmospheric nuclear test, presence 
at the test site or other test staging area to perform 
official military duties in connection with completion of 
projects related to the nuclear test including 
decontamination of equipment used during the nuclear test; 
(c) Service as a member of the garrison or maintenance forces 
on Eniwetok during the periods June 21, 1951, through July 1, 
1952, August 7, 1956, through August 7, 1957, or November 1, 
1958, through April 30, 1959; or (d) Assignment to official 
military duties at naval shipyards involving the 
decontamination of ships that participated in Operation 
Crossroads.  See 38 C.F.R. § 3.309(d)(3)(iv).

If a claimant does not qualify as a "radiation-exposed 
Veteran" under 38 C.F.R. § 3.309(d)(3) and/or does not 
suffer from one of the presumptive conditions listed in 38 
C.F.R. § 3.309(d)(2), the Veteran may still benefit from the 
special development procedures provided in 38 C.F.R. § 3.311 
if the Veteran suffers from a radiogenic disease and claims 
exposure to ionizing radiation in service.  Under Section 
3.311, "radiogenic disease" means a disease that may be 
induced by ionizing radiation and shall include the 
following:  (i) All forms of leukemia except chronic 
lymphatic (lymphocytic) leukemia; (ii) Thyroid cancer; (iii) 
Breast cancer; (iv) Lung cancer; (v) Bone cancer; (vi) Liver 
cancer; (vii) Skin cancer; 
(viii) Esophageal cancer; (ix) Stomach cancer; (x) Colon 
cancer; (xi) Pancreatic cancer; (xii) Kidney cancer; (xiii) 
Urinary bladder cancer; (xiv) Salivary gland cancer; (xv) 
Multiple myeloma; (xvi) Posterior subcapsular cataracts; 
(xvii) Non-malignant thyroid nodular disease; (xviii) Ovarian 
cancer; (xix) Parathyroid adenoma; (xx) Tumors of the brain 
and central nervous system; (xxi) Cancer of the rectum; 
(xxii) Lymphomas other than Hodgkin's disease; (xxiii) 
Prostate cancer; and (xxiv) Any other cancer.  38 C.F.R. § 
3.311(b)(2).

Under the special development procedures in § 3.311(a), dose 
data will be requested from the Department of Defense in 
claims based upon participation in atmospheric nuclear 
testing and claims based upon participation in the American 
occupation of Hiroshima or Nagasaki, Japan, prior to July 1, 
1946.  38 C.F.R. § 3.311(a)(2).  In all other claims, Section 
3.311(a) requires that a request be made for any available 
records concerning the Veteran's exposure to radiation.  
These records normally include but may not be limited to the 
Veteran's Record of Occupational Exposure to Ionizing 
Radiation (DD Form 1141), if maintained, service treatment 
records, and other records which may contain information 
pertaining to the Veteran's radiation dose in service.  All 
such records will be forwarded to the VA Under Secretary for 
Health, who will be responsible for preparation of a dose 
estimate, to the extent feasible, based on available 
methodologies.  38 C.F.R. § 3.311(a)(2)(iii).

In this case, the Veteran is claiming entitlement to service 
connection for a skin disability.  He has also alleged that 
he may have disability due to radiation exposure that he 
claims to have experienced during active service.  Upon 
examination of the medical evidence, the Board finds that the 
skin disability claimed by the Veteran-identified in his 
post-service private treatment records only as "benign 
lesions"-is not presumptively a radiogenic disease as 
identified in 38 C.F.R. §3.309(d)(2) or § 3.311.  Relevant 
evidence of record consists of the Veteran's service 
treatment records as well as post-service treatment by both 
private and VA treatment providers.  

A review of the Veteran's service treatment records reflects 
that they are silent as to any complaints of or treatment for 
a skin disability.  The Veteran's skin was noted to be normal 
at his September 1964 separation examination.  The record is 
silent as to any diagnosis of or treatment for a skin 
condition until March 2006, at which time the Veteran appears 
to have sought treatment for benign lesions on his skin.  
Medical billing records in the Veteran's claims file indicate 
that he was seen in March and April 2006 for biopsy and 
treatment of lesions on his skin; however, the records do not 
indicate a final diagnosis and do not provide any opinion or 
evidence as to the etiology of the lesions.  

Turning to a consideration of the Veteran's exposure to 
radiation, the Board first notes that there is no evidence 
that the Veteran participated in a "radiation-risk 
activity" in service as identified in 38 C.F.R. § 
3.309(d)(3).  These activities, as discussed above, involve 
either on-site participation in a test involving atmospheric 
detonation of a nuclear device, certain service at a gaseous 
diffusion plant in Paducah, Kentucky, certain service on 
Amchitka Island, Alaska, or exposure to ionizing radiation as 
a prisoner of war in Japan or as a member of the United 
States Occupation Forces in Hiroshima or Nagasaki during the 
period beginning in August 6, 1945, and ending on July 1, 
1946.  There is no evidence of record that the Veteran was 
ever exposed to ionizing radiation through such defined 
radiation risk activities, nor has the Veteran made such a 
claim here.  The Board thus concludes that the Veteran is not 
entitled to presumptive service connection for skin 
disability as a "radiation-exposed Veteran" under Section 
3.309(d).

Turning to a consideration of service connection under 
Section 3.303(d) with the assistance of the procedural 
advantages prescribed in Section 3.311, the Board concludes 
that completion of the procedures set forth in Section 3.311 
is not warranted here.  This is so because the Veteran's 
claimed skin disability is not among those diseases 
identified in Section 3.311(b) as radiogenic and has not been 
identified by any medical evidence or by scientific evidence 
as a radiogenic disease.  38 C.F.R. § 3.311(b)(4)

The Board acknowledges that the series of chronological 
obligations relating to a Veteran's claim for service 
connection based on exposure to ionizing radiation have not 
been met in this case.  See 38 C.F.R. § 3.311; Wandel v. 
West, 11 Vet. App. 200 (1998).  However, the Board concludes 
that such evidentiary development is not warranted by Section 
3.311.  This is so because the obligations set forth under 
that regulation are triggered by a showing that the Veteran 
suffers from a radiogenic disease.  Such a showing has not 
been demonstrated in this case.  38 C.F.R. § 3.311(a)(1).  In 
fact, although the Veteran has mentioned on several occasions 
that he believes he was exposed to ionizing radiation while 
in service, he has been unable to articulate in exactly what 
form the alleged exposure took.  He has also stated, in 
letters dated in February 2006 and April 2006, that, although 
he believes he was exposed to radiation while in service, he 
is "unaware of any disability incurred as a result of ... 
exposure to radiation."  

As already noted, the evidence shows that the Veteran does 
not meet the initial criterion of having a radiogenic 
disease.  Further, there is no evidence of record that 
supports his contentions of exposure to ionizing radiation, 
nor is there evidence that any current skin disability from 
which the Veteran now suffers is in any way etiologically 
related to any radiation exposure the Veteran may have 
experienced while on active duty.  In summary, there is no 
competent medical evidence of record that establishes a 
causal link between the Veteran's claimed current skin 
disability and any radiation exposure in service.  The only 
evidence of record supportive of the Veteran's claim that his 
disability is related to his military service consists of the 
lay statements of the Veteran himself.  Competent lay 
evidence is evidence not requiring that the proponent have 
specialized education, training or experience.  Lay evidence 
is competent if it is provided by a person who has knowledge 
of the facts or circumstances and conveys matters that can be 
observed and described by a layperson.  38 C.F.R § 
3.159(a)(1) (2008).  Medical opinion, by its very nature, 
requires specialized education, training, and experience.  
Thus, although the Veteran is competent as a layperson to 
describe the symptoms he experiences, he is not competent to 
provide medical opinion as to the etiology of any diagnosed 
disorder.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992); 38 
C.F.R. § 3.159(a)(1).  Without medical evidence of a nexus 
between any current disability and in-service exposure, 
service connection is not warranted based on radiation 
exposure.

As already alluded to above, there is no suggestion by 
competent medical authority that the Veteran has a skin 
disability traceable to military service.  None was shown 
during service or until many years after service when benign 
skin lesions were found.  The Veteran has claimed that he had 
pre-cancerous lesions removed in the 1970s, but no medical 
practitioner has attributed these lesions to the Veteran's 
period of service.  Consequently, whether considered as due 
to radiation exposure or not, service connection is not 
warranted.  

Under these circumstances, the claim for service connection 
for a skin disability, including as due to exposure to 
ionizing radiation, must be denied.  In reaching this 
conclusion, the Board has considered the applicability of the 
benefit-of-the-doubt doctrine; however, as the preponderance 
of the evidence is against the claim, that doctrine is not 
applicable.  See 38 U.S.C.A § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  


ORDER

Entitlement to service connection for a skin disability is 
denied.


REMAND

The Board finds that additional evidentiary development is 
necessary before a decision can be reached on the merits of 
the Veteran's claims for service connection for hearing loss 
and for post-traumatic stress disorder (PTSD).

Regarding the Veteran's claim for service connection for 
hearing loss, the Board first notes that review of the 
Veteran's service treatment records reflects that the Veteran 
was given an audiogram in July 1962, which revealed hearing 
loss.  However, report of his September 1964 separation 
audiogram revealed normal hearing.  The Board observes in 
particular that in the report of the July 1962 audiogram, 
pure tone thresholds, measured in ASA units, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
25
25
25
25
LEFT
25
25
25
25
25

Pure tone thresholds, corrected for ISO units (the standard 
for measuring hearing loss for VA purposes), in decibels, 
were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
40
35
35
35
30
LEFT
40
35
35
35
30

In the report of the Veteran's September 1964 separation 
audiogram, pure tone thresholds, measured in ASA units, were 
as follows:






HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
5

15
LEFT
0
0
0

10

Pure tone thresholds, corrected for ISO units (the standard 
for measuring hearing loss for VA purposes), in decibels, 
were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
15

20
LEFT
10
10
10

15

Relevant post-service medical records reflect that the 
Veteran received an audiological examination by a private 
treatment provider in March 1997; however, report from that 
examination provides neither interpretation of the findings 
nor opinion as to the etiology of the Veteran's hearing loss.  
The Board notes that it cannot substitute its own medical 
opinion for those of qualified medical professionals.  See 
Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  
Regardless, on remand the agency of original jurisdiction 
(AOJ) must ensure that the private examination is considered 
by the Veteran's examining VA audiologist.

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 
3.303(a) (2008).  Service connection generally requires 
evidence of a current disability with a relationship or 
connection to an injury or disease or some other 
manifestation of the disability during service.  Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).

Impaired hearing is not considered a disability for VA 
purposes unless the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 
decibels or greater; or when the auditory thresholds for at 
least three of the frequencies 500, 1000, 2000, 3000, or 4000 
Hertz are 26 decibels or greater; or when speech recognition 
scores using the Maryland CNC Test are less than 94 percent.  
38 C.F.R. § 3.385 (2008).  The United States Court of Appeals 
for Veterans Claims (Court), in Hensley v. Brown, 5 Vet. App. 
155 (1993), indicated that 38 C.F.R. § 3.385 does not 
preclude service connection for a current hearing disability 
where hearing was within normal limits on audiometric testing 
at separation from service if there is sufficient evidence to 
demonstrate a medical relationship between the Veteran's in-
service experiences, such as noise exposure, and his current 
disability.  The Board notes that the Court's directives in 
Hensley are consistent with 38 C.F.R. § 3.303(d).  

In the instant case, the Veteran contends that his current 
bilateral hearing loss is related to the noise exposure he 
experienced in service, which he identified as noise from jet 
engines running for hours at close proximity to his duty 
station.  Further, although not acknowledged by the RO, the 
Board notes that the Veteran's service treatment records 
demonstrate contradictory evidence of the Veteran's claimed 
hearing loss.  In July 1962, the Veteran's in-service 
audiogram revealed hearing loss as defined by 38 C.F.R. § 
3.385; however, just two years later, in September 1964, the 
Veteran's hearing was found to be normal.  

Under relevant VA regulations, action should be taken to 
obtain a medical opinion if the information and evidence of 
record does not contain sufficient competent medical evidence 
to decide the claim, but:  1) contains competent evidence of 
diagnosed disability or symptoms of disability; 
2) establishes that the Veteran suffered an event, injury or 
disease in service, or has a presumptive disease during the 
pertinent presumptive period, which may be established by 
competent lay evidence; and 3) indicates that the claimed 
disability may be associated with the in-service event, 
injury, or disease.  38 C.F.R. § 3.159(c)(4) (2008).  See 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The third 
prong of Section 3.159(c)(4), which requires that the 
evidence of record "indicate" that the claimed disability 
or symptoms may be associated with service, establishes a low 
threshold. 

The Board further notes that the Veteran is competent to 
provide testimony concerning factual matters of which he has 
firsthand knowledge, such as exposure to noise during service 
and loss of hearing acuity.  See Savage v. Gober, 10 Vet. 
App. 488, 495 (1997); Washington v. Nicholson, 19 Vet. App. 
362 (2005).  However, he cannot testify, as he would be 
medically incompetent to do, about the etiology of any 
current hearing loss.  See id.  Here, although the Veteran's 
service treatment records demonstrate that he had normal 
hearing at the time of discharge, a July 1962 in-service 
audiogram appears to document loss of hearing acuity.  Given 
the apparent contradiction between the findings of the 
Veteran's two in-service audiograms as well as his complaints 
of exposure to noise during service, the Board finds that 
there is insufficient competent medical evidence on file to 
make a decision on this issue and must therefore remand to 
obtain a medical nexus opinion regarding the etiology of any 
hearing loss.  See McLendon, 20 Vet. App. 79.  

Specifically, the AOJ should arrange for the Veteran to 
undergo audiological examination by a qualified VA 
audiologist.  The examiner should examine the Veteran and 
provide a diagnosis and well-reasoned medical opinion 
addressing the nature and etiology of any diagnosed hearing 
loss.  The examiner should further address whether it is at 
least as likely as not that any current diagnosis is related 
to the Veteran's time in service.  In opining as to whether 
any currently diagnosed hearing loss is related to the 
Veteran's active duty, the examiner should pay particular 
attention to the audiograms from July 1962 and September 
1964, as well as the Veteran's contentions that he suffered 
from acoustic trauma in service in the form of exposure to 
jet engine noise.  The examiner should specifically address 
the contradictory findings of the two in-service audiograms 
and should explain any negative nexus opinion in the context 
of the identified findings.  The examiner's opinions should 
be based upon consideration of the Veteran's documented 
medical history and assertions through review of the claims 
file.  38 U.S.C.A. § 5103A.  

Regarding the Veteran's claim for service connection for 
PTSD, the Board notes that service connection for PTSD 
requires:  (1) a medical diagnosis of PTSD in accordance with 
38 C.F.R. § 4.125(a); (2) a link, established by medical 
evidence, between current symptoms and an in-service 
stressor; and (3) credible supporting evidence that the 
claimed in-service stressor occurred.  38 C.F.R. § 3.304(f) 
(2008).  

The Veteran has contended that he has PTSD as a result of an 
incident in which he contends a friend and fellow Marine shot 
and killed another Marine while on duty at the Marine 
Barracks at Naval Air Station North Island in Coronado, 
California.  The RO previously denied the Veteran's claim on 
the basis that it was unable to verify his claimed in-service 
stressor.  

A review of the Veteran's claims file reflects that he has 
received treatment at the Provo Vet Center in Provo, Utah.  A 
letter from the Veteran's treating Vet Center social worker 
indicates that he was found to have "numerous symptoms that 
are consistent with a PTSD diagnosis" and had received 
counseling on several occasions.  Records in the file further 
document that the Veteran was provided VA psychiatric 
examination in August 2005.  Report of that examination 
reflects that the Veteran described having been friends with 
a fellow Marine who was shot and killed by another Marine 
while the two were serving on duty.  The Veteran described 
being called to the scene while cleanup was still underway 
and witnessing his friend's remains being removed.  The 
examiner noted that the Veteran complained of intrusive 
memories and images, nightmares and difficulty sleeping, 
irritability, outbursts of anger, difficulty concentrating, 
and hypervigilance, including waking multiple times in the 
night to check locks on doors and windows.  The examiner 
diagnosed the Veteran with PTSD related to his claimed in-
service stressor, as well as to his post-service employment 
as a police officer and homicide detective.

A review of the Veteran's personnel records confirms that he 
was stationed at the Marine Barracks at Naval Air Station 
North Island in Coronado, California, from July 1962 until 
his separation from active duty in October 1964.  With regard 
to his claimed in-service stressor, the Veteran has reported 
on multiple occasions that while he was stationed at North 
Island, he was friends with two fellow Marines who did not 
get along with each other.  The Veteran has stated that 
although the animosity between the two escalated rapidly into 
threatening behavior, he never intervened or reported the 
situation to his commanding officer.  The Veteran has 
reported, as noted above, when one Marine shot and killed the 
other, the Veteran was called to the scene of the incident 
and witnessed the cleanup of his friend's remains.  He has 
also stated that he was assigned as the alleged shooter's 
"Prison Chaser," serving essentially as a guard for the 
accused until he was transferred to another location after 
the incident.  In previous submissions to the RO, the Veteran 
had stated that the Marine who was killed was named J___ 
R_____, although the Veteran stated that he was unsure if his 
recall was correct.  The Veteran has also submitted a 
statement from a fellow Marine who claims to remember the 
event as well but was unable to recall the names of the 
Marines involved.  The RO's attempted verification of this 
incident, using the name supplied by the Veteran, proved 
fruitless.  However, at his March 2008 hearing before the 
undersigned Veterans Law Judge, the Veteran stated that the 
name of the Marine who was killed was actually T_____ R__, 
not J___ R_____.  As the Veteran has now recalled information 
about the event that he believes to be more accurate, the 
Board finds that further inquiry must be undertaken.  

Thus, on remand the AOJ should prepare a report detailing the 
stressor identified in the Veteran's claims file and contact 
the Marine Corps Archives and Special Collections (MCASC), 
the National Archives and Records Administration (NARA), and 
any other appropriate source(s), for verification of the 
claimed stressor.  The Board notes in particular that the RO 
has already undertaken research to verify the occurrence of 
the Veteran's claimed in-service stressor, using what the 
Veteran has now indicated is an incorrect name.  Now that the 
Veteran has provided what he believes to be the correct name 
of the Marine he claims was killed on active duty, the AOJ 
must on remand again undertake the research necessary to 
confirm the Veteran's claimed in-service stressor.  (The full 
name of T_____ R__ can be found on page 12 of the March 2008 
hearing transcript.)

The AOJ is reminded that requiring corroboration of every 
detail, including the Veteran's personal participation, 
defines "corroboration" far too narrowly.  Suozzi v. Brown, 
10 Vet. App. 307, 311 (1997).  The records need only imply 
the Veteran's participation (e.g., not controvert the 
Veteran's assertion that he was present when the events the 
records establish that his unit experienced occurred).  See 
also Pentecost v. Principi, 16 Vet. App. 124, 128-129 (2002).  
In Suozzi, the United States Court of Appeals for Veterans 
Claims (Court) held that a radio log showing that the 
Veteran's company had come under attack was new and material 
evidence to warrant reopening a claim of service connection 
for PTSD, despite the fact that the radio log did not 
specifically identify the Veteran's participation.  Suozzi, 
10 Vet. App. at 310.  The Court also stressed that the 
evidence favorably corroborated the Veteran's alleged in-
service stressor.  Id. at 311.  Reaffirming its holding in 
Suozzi, the Court stated in Pentecost that, although unit 
records did not specifically identify a Veteran as being 
present during rocket attacks, the fact that he was stationed 
with a unit that was present while such attacks occurred 
objectively corroborated his claim of having experienced 
rocket attacks.  Pentecost, 16 Vet. App. at 128.  

In view of the foregoing, the case is REMANDED for the 
following action:

1.  The Veteran and his representative 
should be sent a letter requesting that 
the Veteran provide sufficient 
information, and if necessary 
authorization, to enable any additional 
pertinent evidence not currently of 
record relating to the Veteran's claimed 
hearing loss and PTSD to be obtained.  
The AOJ should explain the type of 
evidence that is the Veteran's ultimate 
responsibility to submit.

2.  After any additional records have 
been secured, the Veteran must be 
scheduled for VA audiological examination 
and notified that failure to report to 
any scheduled examination, without good 
cause, could result in a denial of his 
claim.  See 38 C.F.R. § 3.655(b) (2008).  
The entire claims file, to include a 
complete copy of this remand, must be 
made available to and reviewed by the 
examiner.  The examiner's report must 
reflect consideration of the Veteran's 
documented medical history and 
assertions.  

The examiner must examine the Veteran, 
including an audiological evaluation, and 
state whether it is at least as likely as 
not (i.e., whether there is at least a 50 
percent probability) that the any 
currently diagnosed hearing loss is 
related to his time in service.  In so 
opining, the examiner must pay particular 
attention to the Veteran's in-service 
audiograms from July 1962 and September 
1964 as well as to the private 
audiological examination conducted in 
March 1997 and must specifically discuss 
the apparent discrepancy between the 
Veteran's July 1962 in-service audiogram 
results and those from his September 1964 
separation examination, as well as any 
hearing loss diagnosed by the VA 
examiner.  The examiner must also address 
the Veteran's claims of having been 
exposed to noise during service in the 
form of jet engine runs for hours each 
day, causing ringing in his ears on 
exposure.  The examiner must provide a 
detailed explanation for all conclusions 
reached.

The adjudicator must ensure that the 
requested medical report complies with 
this remand and the questions presented 
in the request.  If the report is 
insufficient, it must be returned to 
the reviewer/examiner for necessary 
corrective action, as appropriate.

3.  A letter must be prepared asking 
MCASC, NARA, or any other appropriate 
source(s) to provide any available 
information that might corroborate the 
Veteran's alleged in-service stressor.  
MCASC and/or NARA must be provided with a 
description of the alleged stressor 
identified by the Veteran (as noted in 
the Veteran's March 2008 testimony before 
the undersigned Veterans Law Judge), as 
well as copies of any relevant documents 
(e.g., the Veteran's DD Form 214 and/or 
any statements made by the Veteran), or 
information contained therein.  The names 
of those now identified by the Veteran 
should be noted.  Any additional action 
suggested by MCASC and/or NARA must be 
accomplished.  

4.  The Veteran should be scheduled for a 
VA psychiatric examination to determine 
whether he has PTSD related to military 
service.  Psychological testing should be 
conducted with a view toward determining 
whether the Veteran now experiences PTSD.  
The examiner should specify which 
stressor(s) experienced by the Veteran in 
service has led to any PTSD diagnosis.  
If PTSD is not found, this should be 
explained in light of the remaining 
record, especially the other reports 
showing PTSD, including the August 2005 
VA examination report.

5.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
claims remaining on appeal must be 
adjudicated in light of all pertinent 
evidence and legal authority.  If any 
benefit sought on appeal remains denied, 
the Veteran and his representative must 
be furnished a supplemental statement of 
the case (SSOC) and afforded the 
appropriate time period for response 
before the claims file is returned to the 
Board for further appellate 
consideration.

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the Veteran until he is notified.  
The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2008).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


